Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Brown (US 2009/0301399) does not teach or render obvious a foldable aquaponics, and greenhouse container system with an insulated shipping container having a foldable insulated roof panel attached to and disposed over the shipping container, a foldable glazing on a sun facing side at an angle attached to the insulated roof panel, a foldable floor panel attached to the shipping container, a foldable vent panel attached to the foldable floor panel and connecting to the foldable glazing, foldable side panels attached to sides of the shipping container and the glazing and the foldable insulated roof panel, a plant growing area housed under the glazing, a mushroom growing area housed within the shipping container, and more specifically, a water wall thermal mass integrated with the shipping container and disposed between the plant growing area and the mushroom growing area, a fish tank housed within the shipping container and a natural air ventilation system housed within the shipping container under the foldable insulated roof panel and configured to provide misted air into the mushroom growing area, wherein oxygen generated by the plant growing area is received by the natural air ventilation system and provided to the mushroom growing area, and CO2 generated by the mushroom growing area is provided to the plant growing area. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644